   Case 5:20-cv-00261-H Document 8 Filed 11/17/20               Page 1 of 1 PageID 20


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

TIMOTHYEDWARDS,

       P1aintiff,


                                                            No. 5:20-CV-261-H
RIVER TRIE RECOVERY GROUP,
LLC,

       Defendant
                                           ORDER

       On November 2, 2020, this Court ordered Timothy Edwards to obtain local counsel

or file a motion to proceed without local counsel by November 16,2020. Dkt. No.           5. Local

counsel is defined as "a member of the bar of this court who resides or maintains the

attomey's prlncipal office in this district and whose residence ol principal office is located

within 50 miles of the courthouse in the division in which the   case is   pending." LR

83.10(a). Having reviewed the docket in this case, the Court notes that Edwards has not

compiied with the Court's order and has not obtained local counsel or filed a motion to

proceed without local counsel. Edwards is therefore ordered to obtain local counsel or file a

motion to proceed without local counsel by December 1,2020. If Edwalds again fails to

comply with the Court's order, the Court will issue a show-cause order requiring Edwards

to explain why sanctions shouid notissue for his failure to comply'
                                    ')
       So ordered   ot,5orsrn6s1 r /,2020.




                                             JAMES WESLE     NDRIX
                                             UNITED STATES DISTzuCT JUDGE
